Citation Nr: 1022669	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 until 
January 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 determination by the 
Department of Veterans Affairs (VA), Committee on Waivers and 
Compromises.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2005 the Veteran submitted a Notice of 
Disagreement with regard to a December 7, 2005 denial of a 
waiver request of $62,245.33 by the Committee on Waivers and 
Compromises.  In March 2006, VA received a letter from the 
Veteran once again indicating his dissatisfaction with a 
decision rendered on December 7, 2005 by the Committee.  
Specifically, the Veteran indicated that the Committee had 
denied his request for a waiver of $62,245.33 that VA 
assessed against him as a result of an overpayment.

A review of the Veteran's claims file indicates that no such 
decision has been associated with the record, and thus the 
Board cannot conduct a proper review of the Veteran's claim.  
The Board notes that the Veteran was very specific as to the 
date of the denial, December 7, 2005, and the person who 
issued the letter, Rick Young of the Committee on Waivers.  
This letter has not been found in the record.  Moreover, the 
record does not contain a request of waiver from the Veteran.  
The Veteran must have submitted a request for a waiver in 
order for it to be adjudicated.  This too must be associated 
with the claim file.  We further note that because the 
decision on appeal has not been made a part of the record, 
the RO's March 2008 Statement of the Case is inadequate in 
its failure to review pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claim 
file any request for a waiver filed by the 
Veteran and any administrative decision 
made by the Committee on Waivers and 
Compromises which related to the 
claimant's appeal.  In particular, the RO 
is to seek out a determination made by the 
Committee in December 2005 in relation to 
the Veteran.  If the request or decision 
cannot be located, the Veteran is to be 
notified and given the opportunity to 
submit copies of any relevant documents in 
his personal position.

2  Upon completion of the above 
development, the RO is to readjudicate the 
claim on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


